DETAILED ACTION

The Information Disclosure Statement(s) filed 02/12/2021 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US Patent No. 5033010) as applied to Scheel et al. (US 20160229513 A1), in view of Wikipedia (FADEC NPL) and Pickard et al. (US 20140313689 A1) or Cottrell et al. (US 20190312439 A1).
Regarding claim 1, Scheel discloses an aircraft including a fuselage (figures 1-9b), an engine compartment in the fuselage (Figures 3a-9b) and an engine in the engine compartment (Figure 4 depicts an APU engine at the rear of the aircraft. Figures 3a and 3b demonstrate that the APU is located in a compartment with a bulkhead), and an avionics system co-located with the engine in the engine compartment aft of the bulkhead (¶ [0054]).  Scheel fails to disclose a method. However, Lawrence teaches a method comprising: disconnecting a first engine control device from command cables and transmission cables (Figure 2 depicts the ECU in signal communication with transducers, elements 12, 30, 60, 72 and 74, by way of signal lines, 50, 52, 54, 56, 61, 65, which monitor aircraft parameters like air speed, engine pressure, ambient temperature at the turbine inlet, environmental conditions surrounding the engine, and altitude, and a data storage device, 40, which is located on the turbine engine itself. Col. 8, line 27 – Col. 9, line 66 teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2), wherein the first engine control device is in a fuselage section of the fuselage forward of a pressure bulkhead (Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away. Despite being silent to the location of the engine control unit with respect to a pressure bulkhead, Lawrence establishes the obvious capability of being positionable forward of a pressure bulkhead, in addition to the capability of being positionable within a few feet of the engine. Further it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI); installing a second engine control device (Col. 8, line 27 – Col. 9, line 66 teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2) in the fuselage aft of the pressure bulkhead (Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away. When applied to Scheel, Scheel’s avionics system is located aft of the bulkhead as noted above), wherein the second engine control device is in an engine section of the fuselage which includes the engine compartment for the engine (Lawrence teaches that the engine control unit may be positioned within a few feet of the engine; when applied to Scheel, Scheel’s avionics system is located aft of the bulkhead co-located with the engine as noted above); connecting the second engine control device to transmission cables at a location proximate to or aft of the pressure bulkhead (Figure 2 depicts the ECU in signal communication with transducers, elements 12, 30, 60, 72 and 74, which monitor aircraft parameters like air speed, engine pressure, ambient temperature at the turbine inlet, environmental conditions surrounding the engine, and altitude, and a data storage device, 40, which is located on the turbine engine itself. Col. 8, line 27 – Col. 9, line 66 teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2. Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away); connecting sensor cabling directly to the second engine control device, and connecting the engine control device directly to the engine (Figure 2 depicts the ECU in signal communication with transducers, elements 12, 30, 60, 72 and 74, which monitor aircraft parameters like air speed, engine pressure, ambient temperature at the turbine inlet, environmental conditions surrounding the engine, and altitude, and a data storage device, 40, which is located on the turbine engine itself. Col. 8, line 27 – Col. 9, line 66 teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply Lawrence’s method to Scheel’s tail-cone mounted APU system, as Lawrence specifically teaches that the method is intended for use in association with a turbine engine that is part of an auxiliary power unit (APU) of an aircraft (Col. 4, lines 55-57). Lawrence’s method fails to specifically teach replacing the engine control device with a jumper connector positioned in the fuselage section, wherein the jumper connector electrically connects the command cables to the transmission cables. However, Col. 3, line 24- 29  of Lawrence teach that the engine control unit is installed as a line replaceable unit (LRU) and connected to the turbine engine by a wiring harness. Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away. Further, the use of junction/extension cables or jumper connectors in conjunction with engine controllers and electrical systems is well known in the art as is demonstrated by Figure 2 of Pickard or Figure 1 of Cottrell. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that an extension cable or jumper connector was required when increasing the wired distance of a re-positionable electrical or controller device like the engine control unit taught by Lawrence.
Regarding claim 2, Lawrence as applied to Scheel teaches the invention discussed in claim 1, wherein the second engine control device is the first engine control device moved to the engine compartment (Figure 2 and Col. 7, lines 28-41 of Lawrence teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away. Further, it has been held that rearranging parts of an invention (i.e. moving a part from one location to another) involves only routine skill in the art. See MPEP 2144.04 VI).
Regarding claim 3, Lawrence as applied to Scheel teaches the invention discussed in claim 1, wherein the second engine control device is a separate device from the first engine control device (Col. 8, line 27 – Col. 9, line 66 of Lawrence teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2).
 Regarding claim 4, Lawrence as applied to Scheel teaches the invention discussed in claim 1, wherein the connecting the second engine control device to the transmission cables includes connecting the transmission cables to wiring connectors in a junction box at or near the pressure bulkhead, and connecting at the junction box wires from the second engine control device which wires are electrically connected to the transmission cables (Examiner believes the Pickard embodiment of the junction cable discussed in claim 1 satisfies the limitations of this claim, as Pickard demonstrates a wiring harness comprising a junction box in Figure 2).
Regarding claim 5, Lawrence as applied to Scheel teaches the invention discussed in claim 1, wherein the transmission cables are disconnected from sensing cables before the second engine control device is connected to the transmission cables (Examiner believes the cited responses to claim 1 satisfies these limitations).
Regarding claim 8, Scheel teaches an auxiliary power unit (APU) in an engine section of an aircraft fuselage (Figure 4 depicts an APU engine at the rear of the aircraft. Figures 3a and 3b demonstrate that the APU is located in a compartment with a bulkhead. Figures 3a-9b depict the APU and bulkhead relative to the fuselage, and an avionics system co-located with the engine in the engine compartment aft of the bulkhead (¶ [0054]).  Scheel fails to teach a method. Lawrence teaches a method comprising: providing a first engine control device mounted in a first fuselage section forward of a pressure bulkhead in the fuselage (Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away. Despite being silent to the location of the engine control unit with respect to a pressure bulkhead, Lawrence establishes the obvious capability of being positionable forward of a pressure bulkhead, in addition to the capability of being positionable within a few feet of the engine. Further it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI), wherein the first engine control device is connected to at least one control cable also connected to a control device in a nose or cockpit of the fuselage (Lawrence teaches the Engine control unit is a full authority electric control unit used for a turbine engine (Col. 3, lines 4-5). This type of controller is well known in the art as a FADEC. As is well known in the art, FADEC controllers require input from the flight crew into the flight management system, which then calculates power settings for the required phases of flights. The flight crew, obviously located in the cockpit of the aircraft, uses these settings to set the throttle. The FADEC applies the calculated thrust settings by sending electrical signals to the engine. This is supported by the FADEC open-source NPL provided. It is obvious and well known in the art that the flight control system located in the cockpit of an aircraft is connected to the engine control unit), and the first engine control device is connected to at least one transmission cable (Lawrence, Figure 2, elements 50, 52, 54, 56, 61, 65 comprises a plurality of signal lines connected to the engine control device) extending aft through the fuselage to at least the pressure bulkhead (Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away; when Lawrence’s method is applied to Scheel, Scheel’s avionics system is located aft of the bulkhead co-located with the engine and would satisfy this limitation), wherein the at least one transmission cable is connected to at least one sensor cable (Lawrence, Figure 2, elements 46 and 48) connected to at least one sensor in the engine section (Lawrence, Figure 2, element 30), wherein the at least one sensor monitors the APU (Lawrence teaches a plurality of sensors used to monitor the APU (Figure 2 depicts the ECU in signal communication with transducers, elements 12, 30, 60, 72 and 74, by way of signal lines, 50, 52, 54, 56, 61, 65, which monitor aircraft parameters like air speed, engine pressure, ambient temperature at the turbine inlet, environmental conditions surrounding the engine, and altitude, and a data storage device, 40, which is located on the turbine engine itself.))  and the at least one transmission cable is connected to at least one actuator cable connected to at least one actuator configured to control the APU (Lawrence teaches the Engine control unit is a full authority electric control unit used for controlling a turbine engine (Col. 3, lines 4-5) and notes that it is specifically intended for use with an APU (Col. 4, lines 55-57). Lawrence’s APU comprises an exciter, element 26, which may be considered an actuator, and a plurality of lines in communication with the engine and engine control unit which connects the lines, elements 50, 52, 54, 56, 61, 65); disconnecting the first engine control device from the at least one command cable and from the at least one transmission cable (Col. 8, line 27 – Col. 9, line 66 teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2); installing a second engine control device in the engine section of the fuselage housing the APU (Col. 8, line 27 – Col. 9, line 66 teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2); connecting the second engine control device to the at least one transmission cable at a location proximate to or aft of the pressure bulkhead (Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away; when Lawrence’s method is applied to Scheel, Scheel’s avionics system is located aft of the bulkhead co-located with the engine and would satisfy this limitation); connecting the at least one sensor directly to the second engine control device via the at least one sensor cable or via a replacement sensor cable, and connecting the second engine control device to the at least one actuator via the at least one actuator cable or a replacement actuator cable (obvious in the removing, repositioning, and replacing steps taught by Lawrence). ). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply Lawrence’s method to Scheel’s tail-cone mounted APU system, as Lawrence specifically teaches that the method is intended for use in association with a turbine engine that is part of an auxiliary power unit (APU) of an aircraft (Col. 4, lines 55-57). Lawrence’s method fails to specifically teach replacing the first engine control device with a jumper connector positioned in the first fuselage section, wherein the jumper connector electrically connects the at least one command cable to the at least one transmission cable. However, Col. 3, line 24- 29  of Lawrence teach that the engine control unit is installed as a line replaceable unit (LRU) and connected to the turbine engine by a wiring harness. Col. 7, lines 28-41 teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away. Further, the use of junction/extension cables or jumper connectors in conjunction with engine controllers and electrical systems is well known in the art as is demonstrated by Figure 2 of Pickard or Figure 1 of Cottrell. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that an extension cable or jumper connector was required when increasing the wired distance of a re-positionable electrical or controller device like the engine control unit taught by Lawrence. 
Regarding claim 9, Lawrence as applied to Scheel teaches the invention discussed in claim 8, wherein the second engine control device is the first engine control device moved to the engine section (Figure 2 and Col. 7, lines 28-41 of Lawrence teach that the engine control unit may be positioned remotely such that the distance between the engine control unit and the engine may vary between as little a few feet, to a significant distance away. Further, it has been held that rearranging parts of an invention (i.e. moving a part from one location to another) involves only routine skill in the art. See MPEP 2144.04 VI).
Regarding claim 10, Lawrence as applied to Scheel teaches the invention discussed in claim 8, wherein the second engine control device is a separate device from the first engine control device (Col. 8, line 27 – Col. 9, line 66 of Lawrence teach the capability of disconnecting, removing, and replacing engine control units which are in signal communication with the sensors/transducers noted in Figure 2).
Regarding claim 11, Lawrence as applied to Scheel teaches the invention discussed in claim 8, wherein the connection of the second engine control device to the at least one transmission cable includes connecting the transmission cable to at least one wiring connector in a junction box proximate to or aft of the pressure bulkhead, and connecting at the junction box at least one cable from the engine control device to the transmission cables (Examiner believes the Pickard embodiment of the junction cable discussed in claims 1 and 8 satisfies the limitations of this claim, as Pickard demonstrates a wiring harness comprising a junction box in Figure 2).
Regarding claim 12, Lawrence as applied to Scheel teaches the invention discussed in claim 8, wherein the transmission cables are disconnected from the at least one sensor cable before the second engine control device is connected to the transmission cable (Examiner believes the cited responses to claim 8 satisfies these limitations).
Regarding claim 15, Lawrence as applied to Scheel teaches an aircraft comprising: an engine, an engine compartment housing the engine, an engine control device adapted to control at least one parameter of the engine, wherein the engine control device is installed in said engine compartment (examiner believes this is explained the responses to claims 1-5 and 8-12).
Regarding claim 16, Lawrence as applied to Scheel teaches the invention discussed in claim 15, wherein the engine is an auxiliary power unit and the engine compartment is within a fuselage of the aircraft, and aft of a pressure bulkhead in the fuselage (examiner believes this is explained the responses to claims 1-5 and 8-12).
Regarding claim 17, Lawrence as applied to Scheel teaches the invention discussed in claim 15, further comprising a command device adapted to output commands to command the engine control device, wherein the command device is housed in a nose or cockpit of a fuselage of the aircraft (examiner believes this is explained the response to claim 8).
Regarding claim 18, Lawrence as applied to Scheel teaches the invention discussed in claim 15, further comprising a jumper connector electrically connecting a command cable connected to a command device in a nose or cockpit of a fuselage of the aircraft to a transmission cable connected extending through the fuselage aft to at least a pressure bulkhead and electrically connected to the engine control device (examiner believes this is explained the responses to claims 8-12).
Regarding claim 19, Lawrence as applied to Scheel teaches the invention discussed in claim 18, further comprising junction box at or near the pressure bulkhead, wherein the transmission cable connects to the junction box and cables from the engine control device connect to the junction box (examiner believes this is explained the responses to claims 8-12).
Regarding claim 20, Lawrence as applied to Scheel teaches the invention discussed in claim 15, wherein the engine control device is adapted to transmit data to a command device housed in a nose or cockpit of a fuselage of the aircraft (Lawrence teaches the use of a plurality of transducers/sensor that communicate aircraft parameters like air speed, engine pressure, ambient temperature at the turbine inlet, environmental conditions surrounding the engine, and altitude as noted in the responses to claims 1 and 8. Further, the response to claim 8 describes the interface between the avionics stack and the engine control unit. As such, it would have been obvious prior to the effective filing date to specify that the avionics stack in communication with the engine control unit was capable of outputting the values provided to the engine control unit by the on-board transducers and sensors.) 

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US Patent No. 5033010) as applied to Scheel et al. (US 20160229513 A1), in view of Wikipedia (FADEC NPL) and Pickard et al. (US 20140313689 A1) or Cottrell et al. (US 20190312439 A1), in further view of Coleman et al. (US Patent No. 6771501).  
Regarding claim 6, Lawrence as applied to Scheel teaches the invention discussed in claim 1, further comprising installing the second engine control device in a fireproof housing within the engine compartment. Lawrence as applied to Scheel fails to specifically teach an engine control device in a fireproof housing. However, the use of engine control devices in fireproof housing is well known in the art, as Coleman teaches an engine controller provided with a backup controller and located in a sealed housing, located within the main housing of the controller, and thermally insulated such that it has enhanced durability in the event of a fire (abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the engine control unit used in Scheel as modified by Lawrence, was a thermally insulated engine control unit like that taught by Coleman, in order to ensure the engine control unit was both redundant and thermally insulated by fluctuating temperatures and possibility of engine malfunction resulting in fire (as discussed by both Coleman and Lawrence).
Regarding claim 13, Lawrence as applied to Scheel teaches the invention discussed in claim 8, further comprising installing the second engine control device in a fireproof housing within an engine compartment housing the APU and within the engine section. Lawrence as applied to Scheel fails to specifically teach an engine control device in a fireproof housing. However, the use of engine control devices in fireproof housing is well known in the art, as Coleman teaches an engine controller provided with a backup controller and located in a sealed housing, located within the main housing of the controller, and thermally insulated such that it has enhanced durability in the event of a fire (abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the engine control unit used in Scheel as modified by Lawrence, was a thermally insulated engine control unit like that taught by Coleman, in order to ensure the engine control unit was both redundant and thermally insulated by fluctuating temperatures and possibility of engine malfunction resulting in fire (as discussed by both Coleman and Lawrence).

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US Patent No. 5033010) as applied to Scheel et al. (US 20160229513 A1), in view of Wikipedia (FADEC NPL) and Pickard et al. (US 20140313689 A1) or Cottrell et al. (US 20190312439 A1), in further view of Payne et al. (US 20090192668 A1).
Regarding claim 7, Lawrence as applied to Scheel teaches the invention discussed in claim 1, further comprising adding a wireless sensor within the engine compartment and establishing a wireless connection between the wireless sensor and the second engine control device. Col. 3, line 24- 29  of Lawrence teach that the engine control unit is installed as a line replaceable unit (LRU), but only teaches a wired embodiment. However, Payne teaches the use of a wireless compatible LRU controller specifically adapted for APUs (¶[0007]). It would have been obvious to one of ordinary skill in the art to replace some of the wired connection as taught by Lawrence, with the wireless connection of Payne in order to reduce weight and increase usable space within the engine compartment.
Regarding claim 14, Lawrence as applied to Scheel teaches the invention discussed in claim 8, further comprising adding a wireless sensor within the engine compartment and establishing a wireless connection between the wireless sensor and the second engine control device. Col. 3, line 24- 29  of Lawrence teach that the engine control unit is installed as a line replaceable unit (LRU), but only teaches a wired embodiment. However, Payne teaches the use of a wireless compatible LRU controller specifically adapted for APUs (¶[0007]). It would have been obvious to one of ordinary skill in the art to replace some of the wired connection as taught by Lawrence, with the wireless connection of Payne in order to reduce weight and increase usable space within the engine compartment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Menne (US 20110084169 A1)- Teaches the use of an engine control unit mounted to a firewall aft of a pressure bulkhead
Wong (US 20200354075 A1) – Teaches the use of an aft-mounted APU comprising a turbine engine, engine compartment, and pressure bulkheads. Could also be used as a basis for 103 rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/Nicholas McFall/             Primary Examiner, Art Unit 3644